DETAILED ACTION
Claims 1-10, 13, 15-20 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Following Applicants amendments to the Drawings, the objection to the Drawings of the previous office action is Withdrawn. 
Following Applicants amendments to the Specification, the objection to the Specification of the previous office action is Withdrawn. 
Following Applicants amendments to and canceling of the Claims, the objection to the Claims is Withdrawn.
Following Applicants amendments to and canceling of the Claims, the 112 rejection of the Claims Withdrawn.
Following Applicants arguments and amendments, and in light of the 2019 Patent Eligibility guidance, the 101 rejection of the Claims is Maintained.
Applicant’s Argument: Applicant’s arguments are based on newly amended subject matter.
Examiner’s Response
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant’s Argument: None of the cited prior art references teach the 4D light field required by the claims.
Examiner’s Response: The Examiner disagrees and first points Applicant to Lines 10-14 of the Background in the specification as filed. Here, direction is given as one of the variables that makes up the 4D light field. This is further evidenced using direction with the X, Y, and Z coordinate system in at least Page 19 Lines 10-16, Page 27 Lines 11-16, and Page 31 Lines 3-6. The Baba reference teaches the 4th dimension of the light field as direction in at least the Abstract, Figure 1, [0004], [0008], [0027], [0035] and [0041], which is consistent with Applicants disclosure in the specification. As such, the cited sections teach the claimed limitation.
Applicant’s Argument: The Jordi reference does not teach rendering light field content. 
Examiner’s Response: The Examiner disagrees and points Applicant to the cited sections of Jordi. Here a region containing objects of interest are displayed. Here the objects rendered are light field objects which is consistent with the light field content required by the claim. By rendering light field objects, the cited sections teach the claimed limitation.
Therefore, the 103 rejection is Maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-10, 13 and 15-20 the claimed invention is directed to an abstract idea without significantly more. The claims recite, under the broadest reasonable interpretation, the process of generating data representative of a ray of light. This judicial exception is not integrated into a practical application because the claim lacks additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements do not improve the functioning of a computer or any other technology and the judicial exception is not used by a particular machine.

Step 1: 
Claims 1-6 are directed to a computer implemented method, which is a process, which is a statutory category of invention. 
Claim7, 10 and 16-20 is directed to an apparatus, which is a machine, which is a statutory category of invention. 
Claim 8 is directed to a method, which is a process, which is a statutory category of invention. 
Claim 9 is directed to a device, which is a machine, which is a statutory category of invention. 
Claim 13 is directed to a non-transitory computer readable medium, which is a manufacture, which is a statutory category of invention. 
Claim 15 is directed to a non-transitory computer readable medium, which is a manufacture, which is a statutory category of invention. 
Therefore, claims 1-10, 13 and 15-20 are directed to patent eligible categories of invention.
Step 2A, Prong 1: 
Claims 1, 7 and 13 are directed to the abstract idea of computing angles and generating a data set, constituting an abstract idea based on mathematical concepts including mathematical calculations. The limitation of " determining, by the processor, a rotation of a first straight line describing a surface of a hyperboloid of one sheet representing the pixel beam, called a first generating ray, around a second straight line through the rotation angle φ, wherein the second straight line is a revolution axis of the hyperboloid, and said rotation of the first generating ray through angle φ transforms the first generating ray into a second generating ray,” is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical calculations. Thus, the claims are directed to the abstract idea of a mathematical concepts including mathematical calculations. 

Claims 8, 9 and 15 are directed to the abstract idea of computing angles and generating a data set, constituting an abstract idea based on mathematical concepts including mathematical calculations. The limitation of " determining, by the processor, a rotation of a first straight line describing a surface of a hyperboloid of one sheet representing the pixel beam, called a first generating ray, around a second straight line through the rotation angle φ, wherein the second straight line is a revolution axis of the hyperboloid, and said rotation of the first generating ray through angle φ transforms the first generating ray into a second generating ray,” is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical calculations. Thus, the claims are directed to the abstract idea of a mathematical concepts including mathematical calculations.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, the claims merely implement an abstract idea. 
In claims 1, 7 and 13 the claim recites the additional elements of a "computer implemented method" in claim 1, "optical acquisition system", “a sensor”, “a processor”, “memory”, in claims 1 and 7, as well as a “non-transitory computer readable medium” in claim 13. This indicates that the computer is merely being utilized as a tool to perform the steps of the idea, as the body of the claim is directed to the abstract steps performed by the computer. (MPEP 2106.05(f)) There are no improvements to the sensor or any other technology or technical field. The limitations “acquiring, by a processor, data from the optical acquisition system representing a 4D light-field; processing, by the processor, the data to determine a value of a rotation angle, called φ, based on a value of a parameter representative of the pixel beam, generating, by the processor, a set of data representative of the pixel beam comprising parameters representative of the second generating ray, parameters representative of the revolution axis of the hyperboloid and parameters representative of an orientation of the first generating ray relative to the revolution axis of the hyperboloid; storing, by the processor, the set of data in a memory” is mere instructions to implement an abstract idea using a computer, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP (2106.05(f)) A claim to an abstract idea requiring no more than a generic computer to perform generic computer functions does not prove integration into a practical application.
In claims 8, 9 and 15 the limitations of “obtaining, by a processor from a memory, a set of data representing a 4D lightfield content produced by an optical acquisition system, wherein the set of data comprises parameters representing a volume in an object space of the optical acquisition system occupied by a set of rays of light that at least one pixel of a sensor of said optical acquisition system can sense through a pupil of said optical acquisition system, said volume being called a pixel beam,”, “processing, by a processor, a parameter included in the set of data and representative of the pixel beam to determine a value of a rotation angle, called φ”, “wherein the determining is based on parameters included in the data set comprising:  parameters representative of an orientation of the first generating ray relatively relative to the revolution axis of the hyperboloid comprising an angle φ between a vector McMG0, where Mc belongs to the revolution axis of the hyperboloid and MG0 belongs to the first generating ray, and an axis of a coordinate system in which the rotation angle φ is computed, and a distance between an origin of the coordinate system and a plane comprising Mc and MG0, parameters representative of the second generating ray, and parameters representative of the revolution axis of the hyperboloid, computing, by the processor, the pixel beam using the parameters representative of the revolution axis of the hyperboloid and the parameters representative of the second generating ray and a value of a the parameter representative of the pixel beam based on the value of the rotation angle φ, and  rendering said 4D light-field content based on the set of data and the pixel beam”, is mere instructions to implement an abstract idea using a computer, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP (2106.05(f)) A claim to an abstract idea requiring no more than a generic computer to perform generic computer functions does not prove integration into a practical application. The additional element of a sensor, a memory, a processor, and a display as well as a “non-transitory computer readable medium” in claim 15 however merely link the method to a technological environment. (MPEP 2106.05(h)) The sensing of optical qualities merely links the use of the judicial exception to a particular technological environment, and is not sufficient to prove integration into a practical application. There are no improvements to the display or any other technology or technical field. Further regarding claim 9, the preamble is directed to a "processor configured to" perform the steps of the abstract idea. This indicates that the claim is mere instructions to implement an abstract idea on a computer, which does not integrate the judicial exception into a practical application. (MPEP 2106.05(f))
In claim 10, the additional elements of “the light field imaging device”, “the sensor”, “an array of micro lenses” and “a photo sensor”, however merely link the method to a technological environment. (MPEP 2106.05(h)) The additional elements of the claim, such as the lenses and photo sensor, merely generally link the use of the judicial exception to 
Step 2B: Claim 1, 7-9, 13 and 15 do not include any additional elements that amount to significantly more than the judicial exception. Generic computer features, such as "computer implemented method", "optical acquisition system" and "at least one pixel of a sensor of said optical acquisition system" of claims 1 and 7, "processor configured to" of claim 9, "non-transitory computer readable medium" executable by a processor of claims 13 and 15, do not amount to significantly more than the abstract idea. These limitations merely describe implementation of the invention using elements of a general purpose system, which is not sufficient to amount to significantly more. Using a computer to perform the steps of the abstract idea, or using the phrase “apply it” (or an equivalent) is not anything significantly more than the judicial exception. The limitations in claims 1, 7 and 13 of “acquiring, by a processor, data from the optical acquisition system representing a 4D light-field; processing, by the processor, the data to determine a value of a rotation angle, called φ, based on a value of a parameter representative of the pixel beam, generating, by the processor, a set of data representative of the pixel beam comprising parameters representative of the second generating ray, parameters representative of the revolution axis of the hyperboloid and parameters representative of an orientation of the first generating ray relative to the revolution axis of the hyperboloid; storing, by the processor, the set of data in a memory” is mere instructions to implement an abstract idea using a computer, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP (2106.05(f)) A claim to an abstract idea requiring no more than a generic computer to perform generic computer functions is not enough to qualify as obtaining, by a processor from a memory, a set of data representing a 4D lightfield content produced by an optical acquisition system, wherein the set of data comprises parameters representing a volume in an object space of the optical acquisition system occupied by a set of rays of light that at least one pixel of a sensor of said optical acquisition system can sense through a pupil of said optical acquisition system, said volume being called a pixel beam,”, “processing, by a processor, a parameter included in the set of data and representative of the pixel beam to determine a value of a rotation angle, called φ”, “wherein the determining is based on parameters included in the data set comprising:  parameters representative of an orientation of the first generating ray relatively relative to the revolution axis of the hyperboloid comprising an angle φ between a vector McMG0, where Mc belongs to the revolution axis of the hyperboloid and MG0 belongs to the first generating ray, and an axis of a coordinate system in which the rotation angle φ is computed, and a distance between an origin of the coordinate system and a plane comprising Mc and MG0, parameters representative of the second generating ray, and parameters representative of the revolution axis of the hyperboloid, computing, by the processor, the pixel beam using the parameters representative of the revolution axis of the hyperboloid and the parameters representative of the second generating ray and a value of a the parameter representative of the pixel beam based on the value of the rotation angle φ, and  rendering said 4D light-field content based on the set of data and the pixel beam”, is mere instructions to implement an abstract idea using a computer, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP (2106.05(f)) A claim to an abstract idea requiring no more than a generic computer to perform rendering said light field content”, a display and a sensor in claims 8, 9 and 15, and the light field imaging device, an array of micro lenses and a photo sensor
The dependent claims include the same abstract ideas recited as recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claims 2 and 16 are directed to additional parameters used in the computations, which further narrows the abstract idea of "Mathematical Concepts" including mathematical calculations, as the selection of an angle so that a given values is met is a mathematical calculation.
Dependent claims 3 and 17 are directed to additional parameters used in the computations, which further narrows the abstract idea of "Mathematical Concepts" including mathematical calculations, as the inclusion of an angle and a distance are just parameters used in the mathematical calculation.
Dependent claims 4 and 18 are directed to the equation used in the computations, which further narrows the abstract idea of "Mathematical Concepts" including mathematical calculations, as the equation is used in the mathematical calculation.
Dependent claims 5 and 19 are directed to additional parameters used in the computations, which further narrows the abstract idea of "Mathematical Concepts" including mathematical calculations, as the inclusion of maximum and minimum values are just parameters used in the mathematical calculation.
Dependent claims 6 and 20 are directed to defining a parameter used in the computations, which further narrows the abstract idea of "Mathematical Concepts" including mathematical calculations, as the defining of a parameter just further limits the parameters used in the mathematical calculation.
Accordingly, claims 1-10, 13 and 15-20 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Baba USPPN 2017/0074780, in view of Tomkin et al. “Time Reversal of Berry's Topological Phase by Optical Phase Conjugation” (hereinafter “Tomkin”).
Regarding claim 1, Baba teaches A computer implemented method for generating a set of data representative of a volume in an object space of an optical acquisition system occupied by a set of rays of light that at least one pixel of a sensor of said optical acquisition system can sense through a pupil of said optical acquisition system, said volume being called a pixel beam, comprising: (Figure 1, [0025], data is taken of a light source that is condensed to 
acquiring, by a processor, data from the optical acquisition system representing a 4D light-field (Abstract, Figure 1, [0004], [0008], [0027], [0029], [0035] and [0041], the computer system acquires data in the X, Y and Z axis as well as a direction)
processing, by the processor, the data to determine a value of a rotation angle, called φ, based on a value of a parameter representative of the pixel beam, (Figure 1, [0004], sensors are scattered at different angles with respect to the generated beam; [0030], [0033] based on where the light hits the detector after being polarized, an azimuth angle (rotation angle) is calculated)
determining, by the processor, a rotation of a first straight line describing … the pixel beam called, a first generating ray, around a second straight line through the rotation angle φ  wherein the second straight line is a revolution axis… and said rotation of the first generating ray through angle φ transforms the first generating ray into a second generating ray, (Figure 1, [0004], sensors are scattered at different angles with respect to the generated beam (first generating ray); [0030], [0033] based on where the light hits the detector after being polarized (second generating ray), an azimuth angle (rotation angle) is calculated, as shown by the rotation of the beam from the light source to the detector around the center of the specimen (revolution axis))
Examiner’s Note: Both the rotation angle φ and the rotation of angle φ have been mapped to the same rotated beam as they 1 uses the same variable which describes a location of the beam relative to the angle it was initially produced around the revolution axis, and 2 the rotation of φ can be taught by any angle over 0 if the beam does not have a rotation angle as suggested by Applicant’s specification on page 6 Lines 5 and 6. This is taught by figure 1 in that it can be rotated itself to the value +90 or -90 from the reference axis of 0 degrees, therefore both limitations are taught by the same beam at either +90 or -90 in figure 1. Applicant is advised to amend the claim limitation to clarify the difference between the two limitations if the two limitations are not intended to be the same thing.
generating, by the processor, a set of data representative of the pixel beam comprising parameters representative of the second generating ray, parameters representative of the revolution axis … and parameters representative of an orientation of the first generating ray relative to the revolution axis …. (Figure 1, [0030]-[0036], Tables 1 and 2, data of all of the beams and how they revolve around the specimen is generated by detecting beams at the photo detectors as they are rotated around the specimen)
Examiner’s note: The data of the input beams relate to the first generating ray, data of the specimen relates to the revolution axis, light hitting the photo detectors relates to second generating rays. These Parameters are used in each of the equations and shown in the tables as measurements.
	storing, by the processor, the set of data in a memory. ([0029], data storage of the system is controlled by the processor)
Baba does not explicitly teach a surface of a hyperboloid of one sheet representing …. a revolution axis of the hyperboloid
a surface of a hyperboloid of one sheet representing …. a revolution axis of the hyperboloid (Page 3 First paragraph, Figure 2, A hyperboloid is used as the axis for polarization of the incoming light)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Tomkin with Baba as the references deal measuring optical parameters, in order to implement a system that uses a hyperboloid as the revolution axis of the measurement system. Tomkin would modify Baba by using a Hyperbolid as the specimen that rotates light towards the detectors. The benefit of doing so is the curvature, both positive and negative, of specimens in the system can be detected. (Tomkin page 3 first paragraph)

Regarding claim 2, the combination of Baba and Tomkin teach the limitations of claim 1. Baba teaches wherein the first generating ray is selected so that an angle φ between a vector Mc Meo, where Mc belongs to the revolution axis … and Meo belongs to the first generating ray, and an axis of a coordinate system in which the rotation of angle φ is computed, is equal to zero. (Figure 1, The light source is creates a ray at 0 degrees on the coordinate system)
Baba does not explicitly teach hyperboloid
Tomkin teaches hyperboloid (Page 3 First paragraph, Figure 2, A hyperboloid is used as the axis for polarization of the incoming light)

Regarding claim 3, the combination of Baba and Tomkin teach the limitations of claim 1. Baba teaches wherein the parameters representative of the orientation of the first generating ray relative to the revolution axis of the hyperboloid comprise the angle φ0 (Figure 1,  [0030], 
Baba does not explicitly teach a distance, called reference distance, between an origin of the coordinate system and a plane comprising Mc and Meo-
Tomkin teaches a distance, called reference distance, between an origin of the coordinate system and a plane comprising Mc and Meo (Figure 2, distances A, B, C and D are shown on the object being tested)

In regards to claim 7, it is the system embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

In regards to claim 13, it is the non-transitory computer readable medium embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

In regards to claim 16, it is the system embodiment of claim 2 with similar limitations to claim 2, and is such rejected using the same reasoning found in claim 2.

In regards to claim 17, it is the system embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3.

Claims 8-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baba, in view of Tomkin, and in further view of Jordi et al. WO 2013/186056 (hereinafter “Jordi”).
Regarding claim 8, Baba teaches obtaining, by a processor from a memory, a set of data representing a 4D light-field content produced by an optical acquisition system, wherein the set of data comprises parameters representing a volume in an object space of the optical acquisition system occupied by a set of rays of light that at least one pixel of a sensor of said optical acquisition system can sense through a pupil of said optical acquisition system, said volume being called a pixel beam, (Figure 1, [0025], data is taken of a light source that is condensed to a beam by an aperture and then detected by a photo detector; [0029] the system is implemented by a computer; Abstract, Figure 1, [0004], [0008], [0027], [0029], [0035] and [0041], the computer system acquires data in the X, Y and Z axis as well as a direction)
processing, by a processor, a parameter included in the set of data and representative of the pixel beam to determine a value of  a rotation angle called φ; determining, by the processor, a rotation of a first straight line describing a surface of … representing the pixel beam, called afirst generating ray, (Figure 1, [0004], sensors are scattered at different angles with respect to the generated beam (first generating ray); [0030], [0033] Light is shown through an aperture and based on where the light hits the detector after being polarized (second generating ray) by the specimen (an object space), an azimuth angle (rotation angle) is calculated, as shown by the rotation of the beam from the light source to the detector)
around a second straight line through the rotation angle φ wherein the second straight line is a revolution axis …, and said rotation of the first generating ray through angle φ transforms the first generating ray into a second generating ray, (Figure 1, [0004], [0025], 
wherein the determining is based on parameters included in the data set comprising: parameters representative of an orientation of the first generating ray relative to the revolution axis of the … comprising an angle φ0 between a vector Mc Meo, where Mc belongs to the revolution axis of the … and Meo belongs to the first generating ray, and an axis of a coordinate system in which the rotation angle φ is computed, and a distance between an origin of the coordinate system and a plane comprising Mc and Meo, (Figure 1, [0004], sensors are scattered at different angles with respect to the generated beam and light is scattered relative to the specimen (first generating ray); [0030], [0033] based on where the light hits the detector after being polarized (second generating ray), an azimuth angle (rotation angle) is calculated, as shown by the rotation of the beam from the light source to the detector)
parameters representative of the second generating ray, and (Figure 1, [0030]-[0036], parameters of the ray after it is scattered by the specimen are generated)
parameters representative of the revolution axis (Figure 1, the axis of revolution relative to the specimen is shown)
computing, by the processor, the pixel beam using the parameters representative of the revolution axis of the hyperboloid and the parameters representative of the second generating ray and a value of the parameter representative of the pixel beam based on the value of the rotation angle φ, (Figure 1, [0030]-[0036], Tables 1 and 2, data of all of the beams and how they revolve around the specimen is generated)
a surface of a hyperboloid of one sheet representing …. a revolution axis of the hyperboloid, rendering said light-field content.
Tomkin teaches a surface of a hyperboloid of one sheet representing …. a revolution axis of the hyperboloid (Page 3 First paragraph, Figure 2, A hyperboloid is used as the axis for polarization of the incoming light)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Tomkin with Baba as the references deal measuring optical parameters, in order to implement a system that uses a hyperboloid as the revolution axis of the measurement system. Tomkin would modify Baba by using a Hyperbolid as the specimen that rotates light towards the detectors. The benefit of doing so is the curvature, both positive and negative, of specimens in the system can be detected. (Tomkin page 3 first paragraph)
The combination of Baba and tomkin does not explicitly disclose rendering said light-field content.
Jordi teaches rendering said 4D light-field content based on the set of data and the pixel beam. (Page 3 second and third paragraphs continued on to page 4, A display is used to show the user a high-detail capture of the objects of interest)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Jordi with Baba and Tomkin as the references deal measuring optical parameters, in order to implement a system that renders the content of the optical system. Jordi would modify Baba and Tomkin by using a display to render the optical content. The benefit of doing so is the object of interest with better visual quality can be displayed to the user. (Jordi page 4 first full paragraph)

In regards to claim 9, it is the device embodiment of claim 8 with similar limitations to claim 8, and is such rejected using the same reasoning found in claim 8.


In regards to claim 15, it is the non-transitory computer readable medium embodiment of claim 8 with similar limitations to claim 8, and is such rejected using the same reasoning found in claim 8.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Baba, in view of Tomkin, and in further view of Fiolka et al. USPPN 2012/0092669 (hereinafter “Fiolka”).
Regarding claim 10, the combination of Baba and Tomkin teach the limitations of claim 7. Baba teaches the sensor, wherein the sensor comprises a photosensor configured to capture light projected on the photosensor from the array of micro lenses, the photosensor comprising sets of pixels, each set of pixels being optically associated with a respective micro lens of the array of micro lenses. (Figure 1, a photo sesnsore captures light from the light source and lens)
Examiner’s Note: Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate. (MPEP 2114)
The combination of Baba and Tomkin does not explicitly teach an array of micro lenses arranged in a regular lattice structure;
an array of micro lenses arranged in a regular lattice structure; (Figures 13C, 15, 16, 17c, [0086], an array of micro lenses are arranged to direct the light to the photo sensor)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Fiolka with Baba and Tomkin as the references deal measuring optical parameters, in order to implement a system that contains multiple lenses arranged in the system. Fiolka would modify Baba and Tomkin by using multiple lenses to focus the light on the photo detector. The benefit of doing so is the beams are advantageously summed to have the same fluctuation of the intensity. (Fiolka [0192])

Examiner’s Note: The Examiner notes that prior art has not been applied to claims 4-6 and 18-20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abovitz et al. USSPPN 2015/0234477: Also teaches acquisition of a 4D light field, where the fourth dimension is the direction of light.
Bevensee et al. USPPN 2017/0243373: Also teaches acquisition of a 4D light field using an image capture system. The image capture system is run by a computer.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147